 
Exhibit 10.1

SeaBright Holdings, Inc.
2012 Bonus Plan


Objective :


To attract, align, motivate and reward talented and committed management, to
implement the Company’s pay-for-performance philosophy and to reinforce
SeaBright as an employer of choice by providing earning opportunities that are
competitive in the marketplace.


Plan :


Bonuses payable under the 2012 Bonus Plan (the “Plan”) will be determined, in
accordance with Exhibit A hereto, by the Company’s achievement (the
“Achievement”) of the metric: Pretax Income Excluding All Capital Gains, Losses
and Bonuses (the “Pretax Income Metric”). Any bonus earned will be paid on the
amount actually earned by March 15 of the calendar year following the applicable
performance year, subject to continued employment at the time of payment.


The Plan identifies three levels of Achievement (each of which shall be
determined by the Compensation Committee) for the Pretax Income Metric as
follows:


 1.           Threshold — At or below the Threshold level of Achievement, the
performance bonus multiplier will be 0%.


 2.           Target — At Target level of Achievement will result in a
performance bonus multiplier of 100%.


 3.           Maximum — At or above the Maximum level of Achievement, the
performance bonus multiplier will be 200%.


If a degree of Achievement falls between Threshold, Target or Maximum
performance goals, the performance bonus multiplier will be determined by
straight line interpolation.  Achievement above the Maximum performance goal
will be capped at 200%.


Plan Outline :


I) Each bonus-qualified position (manager and above) that is eligible for
participation in the Plan has a pre-designated Target bonus percentage that is
applied against base salary.  Such percentages range from 5% to 100%.


II) Each year the Compensation Committee approves the performance metrics for
the Plan and approves the levels of Achievement for the establishment of any
performance bonus. The Compensation Committee shall further approve the
individual award of bonuses paid to Section 16 Officers and Key Employees. The
Compensation Committee may revise the annual bonus plan from time to time to
take into account and adjust for equity added to the Company from capital
raising activities, subject to the provisions of Section VIII hereof.


III) The plan consists of two steps:
 

i) The establishment of a bonus pool based on the Company’s achievement of the
Pretax Income Metric and each participant’s applicable target bonus.       ii)
If a bonus pool is earned, the next step establishes the amount a bonus eligible
employee will receive.        
·
Bonus amounts are calculated based upon the Achievement of the Pretax Income
Metric.  Individual bonus amounts are calculated based upon the achievement of
pre-agreed business unit or department quantitative goals, plus selected
individual personal achievement goals, which may, in the sole discretion of the
Compensation Committee, result in a reduction in the amount of the bonus
otherwise payable to an eligible participant based on the Achievement of the
corporate Pretax Income Metric.

 
 
 
 

--------------------------------------------------------------------------------

 


 

  · All such values shall be contained in a formal “Bonus Exhibit” attached as
Exhibit A hereto which is agreed upon and signed by the bonus eligible employee
and the responsible executive officer.

 
IV) All individual employee bonus amounts that may result from the application
of the plan are subject to downward adjustment by the Compensation Committee
based upon the recommendation of the supervising executive officer and/or the
Chief Executive Officer.


V) Prior to the payment of any bonus amounts, a schedule shall be created
listing each participant and the recommended amount to be paid to each
participant. Such list must be submitted to the Chief Executive Officer and, in
the case of executive officers, to the Compensation Committee for approval.


VI) Payment of any earned Bonus shall be made no later than March 15 of the
calendar year following the applicable performance year, subject to continued
employment at the time of payment.


VII) The Compensation Committee and Board of Directors retain full and sole
discretion over the establishment of any bonus pool or the payment or
determination of any executive officer bonus awards. Any bonus plan calculation
or bonus payments to executive officers shall be subject to the approval of the
Compensation Committee or the Board of Directors. The Compensation Committee or
Board of Directors may amend or terminate the Plan at any time and from time to
time.
 
VIII) The Plan shall be treated as a sub-plan adopted under the Company’s
Amended and Restated 2005 Long-Term Equity Incentive Plan (the “2005 Plan”), and
bonuses hereunder shall be treated as cash-based performance awards
thereunder.  For purposes of bonuses payable under the Plan that are intended to
qualify for the “performance-based compensation” exception from the
deductibility limitations of Section 162(m) of the Internal Revenue Code, such
bonuses shall be subject to the terms and conditions of Section 7 of the 2005
Plan.  In the event of any conflict between the terms and conditions of the Plan
and the 2005 Plan with respect to bonuses intended to qualify for the
“performance-based compensation” exception under Section 162(m) of the Internal
Revenue Code, the 2005 Plan shall govern and control.


 
 

--------------------------------------------------------------------------------

 


Exhibit A
 
  SeaBright Holdings, Inc.
  2012 Annual Incentive Plan
                       
 Employee:  
                 
 Business Unit:  
SeaBright Holdings, Inc.
               
 Department:  
                 
 Bonus Targets:  
                                   
I.
Bonus Pool Qualifier
                 
The total bonus pool will be based on the following financial performance metric
for SeaBright Holdings, Inc. This financial performance metric can contribute
between 0% and 200% of its corresponding weighting.  If actual performance is
below the minimum Threshold level, there will be no bonus contribution.  At
Target, this metric will contribute 100% of its assigned weighting.  At or above
Maximum performance level, this metric will contribute 200% of its assigned
weighting.  The specific calculation of the bonus contribution for each metric
will be determined on a linear basis between Threshold, Target, and Maximum.
                         
 Threshold
 
 Target
 
 Maximum
     
Pretax Income excluding all capital gains, losses and bonuses for 2012
 
 
 
 
 
                         
Key Objectives and Relative Weightings
               
The total bonus pool established above may be adjusted downward for an
Individual based on the following targets.
 
These factors may, in the sole discretion of the Compensation Committee, result
in a reduction in the amount of the bonus otherwise payable.
                   
III.
Individual Objectives
                 
These are your individual objectives. The score assigned (0 through 2.0) will be
yours alone.
 Weight
 
 Threshold
 
 Target
 
 Maximum
                   
A.
                                   
B.
                                   
C.
                                   
D.
                                                         
  NOTES:  
All bonus payments are subject to approval by the Board of Directors of
SeaBright Holdings, Inc.
   
No Annual Bonus will be paid if the Threshold financial performance metrics
described above
 are not achieved by SeaBright Holdings, Inc.
                       
 Employee:  
 
 Date:
                                 
 Manager:  
 
 Date:
           


